     Case 2:18-cv-10588-SJO Document 27 Filed 04/18/19 Page 1 of 2 Page ID #:202




1    NICOLA T. HANNA
     United States Attorney
2    DAVID M. HARRIS
     Assistant United States Attorney
3    Chief, Civil Division
     INDIRA J. CAMERON-BANKS (CBN 248634)
4    Assistant United States Attorney
5    Chief, Financial Litigation Section
     ROBERT I. LESTER (CBN 116429)
6    Assistant United States Attorney
           Federal Building, Suite 7516
7          300 North Los Angeles Street
           Los Angeles, California 90012
8          Telephone: (213) 894-2464
           Facsimile: (213) 894-7819
9          E-mail: Robert.Lester@usdoj.gov
10   Attorneys for Plaintiff
11   United States of America

12                          UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14
     UNITED STATES OF AMERICA,              No. CV 18-10588-SJO
15
                        Plaintiff,               [CR 99-0188-MMM-4]
16
                  v.
17
     VINCENT JOHN RABIOLA,                  [Proposed]
18
                        Defendant.          FINAL ORDER OF CONTINUING
19                                          GARNISHMENT
20
21                                              [Gold Coast Ventures and
                                                Precious Metals Direct]
22
23                                          [28 U.S.C. § 3205(c)(7)]
24
25
26
27
28
     Case 2:18-cv-10588-SJO Document 27 Filed 04/18/19 Page 2 of 2 Page ID #:203




1          Pursuant to the Stipulation for Issuance of Final Order of Continuing
2    Garnishment, and for good cause shown, IT IS ORDERED:
3          1.     Garnishees Gold Coast Ventures and Precious Metals Direct shall pay
4          to the United States any and all money that it has been obligated to “withhold and
5          retain” equal to 20% of defendant Vincent John Rabiola’s disposable earnings1
6          since the date Garnishees were served with the Writ of Continuing Garnishment,
7          together with all future allotments. 28 U.S.C. § 3205(c)(2)(F), (c)(7).
8          2.    These funds shall be applied to Defendant’s restitution balance in United
9          States v. Vincent John Rabiola, CR 99-0188. Garnishees shall make payment(s)
10         by sending cashier’s or corporate check(s) or money order(s) made payable to
11         the “Clerk, United States District Court,” to the following address:
12                      Clerk’s Office
                        United States District Court
13                      255 East Temple Street, Room 1178
14                      Los Angeles, CA 90012-4708
                        ATTN: Fiscal Department
15
                  The Memo line on the check(s) or money order(s) must include the
16
           criminal case name and number and the name of Defendant (i.e., United States v.
17
           Vincent John Rabiola, CR 99-0188).
18
           3. This Order is without prejudice to the right of the United States to seek an
19
           installment-payment order pursuant to 28 U.S.C. § 3204 in place of the Writ of
20
           Garnishment regarding salary, and the right of either party to file a motion
21
           claiming that there has been a “material change in the defendant’s economic
22
           circumstances that might affect the defendant’s ability to pay restitution.”
23
           18 U.S.C. § 3664(k).
24
     DATED: April 18
                  __, 2019.
25                                          ________________________________
26                                          UNITED STATES DISTRICT JUDGE

27         1
              Disposable earnings are calculated after deducting applicable federal, state,
28   and local taxes from Defendant’s gross earnings in each pay period. 15 U.S.C. §
     1672(b).
                                                 2
